Citation Nr: 0937630	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  02-00 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss prior to August 27, 
2008.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected bilateral hearing loss after 
August 27, 2008.  

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected bilateral otitis media.

4.  Entitlement to separate compensable ratings for service-
connected tinnitus in each ear.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Veteran's case was previously before the Board in August 
2002.  The issues on appeal at that time involved entitlement 
to a compensable disability evaluation for bilateral hearing 
loss and entitlement to a compensable disability evaluation 
for bilateral otitis media.  

The Veteran's disability rating for his bilateral otitis 
media was increased to 10 percent, effective from April 25, 
2001, by way of a rating decision dated in March 2008.  The 
April 2001 date was the date of his claim for increased 
ratings.  His disability rating for his bilateral hearing 
loss was increased to 30 percent by way of a rating decision 
dated in September 2008.  The effective date was established 
as of August 27, 2008.  The issues on appeal have been re-
characterized to reflect those developments.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

The Veteran had previously testified before a Veterans Law 
Judge in June 2002.  That Veterans Law Judge remanded the 
case for additional development in August 2002.  The 
additional development was conducted and the case returned to 
the Board.  

The Board wrote to the Veteran to inform him that the 
Veterans Law Judge that had conducted the hearing in his case 
was no longer with the Board in March 2009.  As a result, 
regulations provided that he could elect to have a new 
hearing if he wished.  38 C.F.R. § 20.707 (2008).  

The Veteran's response was received at the Board in May 2009.  
He indicated that he wanted to have either a Travel Board 
hearing or a video conference hearing, whichever would be 
faster to process his appeal.  However, in July 2009, he 
clarified his intent and indicated that he wished to have a 
Travel Board hearing.

Finally, at the time of the Board remand of August 2002, it 
was noted that the Veteran had made references to his 
service-connected tinnitus disability in a statement 
submitted with his substantive appeal in January 2002.  The 
Board also noted that it was unclear from the record whether 
the Veteran was claiming entitlement to service connection 
for sinusitis and Eustachian tube dysfunction.  The RO was 
directed to clarify the issues.

The RO wrote to the Veteran in March 2004 and resent the 
letter to a new address in July 2004.  The issues of 
sinusitis and Eustachian tube dysfunction were addressed, as 
per the remand instructions.  However, there was no mention 
of the tinnitus issue.  

The Veteran was granted service connection for tinnitus by 
way of a rating decision dated in July 2001.  The rating 
decision did not provide a finding of tinnitus in either one 
ear or the other.  The grant was based on a review of 
evidence, to include a June 2001 VA examination wherein the 
Veteran complained of tinnitus in both ears.  The rating 
decision also established service connection for hearing loss 
in the left ear.  Previously, the Veteran's hearing loss 
disability had involved only his right ear.  

The Veteran submitted a notice of disagreement with the 
ratings assigned for his hearing loss disability in August 
2001.  He also said that the rating decision referred to 
ringing in only one ear.  He stated that he had ringing in 
both ears.  He also challenged the effective date for the 
grant of service connection for his tinnitus.  

The RO issued a rating decision to adjust the Veteran's 
effective date for the grant of service connection of 
tinnitus in October 2001.  

The RO also issued a statement of the case (SOC) that address 
the issues of the disability ratings for the Veteran's 
hearing loss and otitis media disabilities in October 2004.  
The issue of tinnitus was not addressed.  

The Veteran perfected his substantive appeal in regard to the 
disability ratings for his hearing loss and otitis media 
disabilities in January 2002.  He submitted a VA Form 9, 
Appeal to Board of Veterans' Appeals, and a handwritten two 
page statement.  He listed the issues of tinnitus and hearing 
loss on the Form 9.  In his written statement the Veteran 
discussed his difficulty in hearing.  He also complained of 
the ringing in his ears.  He specifically asked that he be 
given a minimum 10 percent rating for his right ear as he 
understood he was already in receipt of a 10 percent 
disability for his left ear.

Upon further review of the Veteran's statement of January 
2002, the Board finds that he has expressed disagreement with 
the disability rating assigned for his service-connected 
tinnitus disability.  His service-connected hearing loss 
disability is at a noncompensable level at that time while he 
is in receipt of a 10 percent disability rating for his 
tinnitus.  Further, he expressed his understanding that only 
one ear was rated in his submission of August 2001.  The 
Veteran believes he should receive a compensable disability 
rating for tinnitus for each ear.  This statement represents 
a NOD with the downstream element of the disability rating 
assigned for his tinnitus.  The NOD is timely as to the July 
2001 rating decision as well as the rating decision of 
October 2001.  38 C.F.R. §§ 20.201, 20.302 (2008).  

As noted by the prior remand, there is no evidence in the 
record that any action was taken in regard to this NOD.  The 
Veteran must therefore be issued a statement of the case 
(SOC) in response to his timely NOD.  See Manlincon v. West, 
12 Vet. App. 328 (1999).  An SOC must be issued on the issue 
involving a separate compensable disability rating for 
tinnitus of the right ear unless the Veteran's claim is 
resolved in some manner, such as by a decision review officer 
(DRO) review or a complete grant of benefits sought, or the 
claim is withdrawn.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely NOD to a decision denying the benefit 
sought, and a timely substantive appeal after issuance of a 
SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return the issues to the 
Board only if the Veteran perfects his appeal in accordance 
with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
Travel Board hearing at the RO.  Notify 
him and his representative of the date, 
time, and location of the hearing and 
provide an appropriate opportunity to 
prepare for the hearing.  

2.  The RO must issue a statement of the 
case to the Veteran addressing the issues 
of entitlement to separate compensable 
disability rating for tinnitus of the 
right ear unless his claim is resolved in 
some manner.  The Veteran must be advised 
of the time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, if and only if the 
appeal is timely perfected, the issue 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


